In a negligence action to recover damages for personal injuries, etc., the defendant Town of North Hempstead appeals from an interlocutory judgment of the Supreme Court, Nassau County, dated December 22, 1975, and made after a jury trial on the issue of liability only, which is in favor (a) of plaintiff against it and (b) of defendants Oerter against plaintiffs and it. Interlocutory judgment affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs. The jury verdict to the effect that the absence of the stop sign was the proximate cause of the accident was not against the weight of the evidence. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.